MEMORANDUM **
California state prisoner Anthony D. Lee appeals pro se the district court’s grant of the appellee’s motion for summary judgment resulting in the dismissal of his 28 U.S.C. § 2254 habeas corpus petition as time-barred under Anti-terrorism and Effective Death Penalty Act’s one-year statute of limitations. See 28 U.S.C. § 2244(d)(1). We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s determination that a habeas petition is barred by the statute of limitations, Miles v. Prunty, 187 F.3d *9101104, 1105 (9th Cir.1999), and we vacate and remand.
At the time that it ruled on Lee’s § 2254 petition, the district court did not have the benefit of this court’s decision in Bunney v. Mitchell, 262 F.3d 973, 974 (9th Cir. 2001) (per curiam) (providing that under Rule 24 of the California Rules of Court, the denial of a habeas petition, within the California Supreme Court’s original jurisdiction, is not final for 30 days). In light of this court’s decision in that case, Lee’s petition is timely under the AEDPA’s one year statute of limitations by 16 days. Accordingly, we remand to the district court for further proceedings consistent with this opinion.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.